NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BRIAN BRANTLEY,                              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-4111
                                             )
DEPARTMENT OF REVENUE o/b/o                  )
SHAVONTA DEMOSTHENES,                        )
                                             )
              Appellee.                      )
                                             )

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Elizabeth V. Krier, Judge.

Brian Brantley, pro se.

Ashley Moody, Attorney General, and
Toni C. Bernstein, Senior Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.